internal_revenue_service number release date index number -------------------- -------------------------- -------------------------- ------------------------------------- - - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-108333-07 date date legend legend ------------------------------ ------------------------------------ ----------- ---------------- ---------------- ----------------- taxpayer ----------------------------------------------------------- corp ----------------------------------------------------------- corp trust trust state state trust trustee b c d e f g ------------- ------- ------- ---- ---- --- ------------------------------ ------------------------------------ -- -- --- --- ----- ------- this responds to a letter dated date and subsequent plr-108333-07 h j k m n o dear------------------ correspondence submitted on behalf of taxpayer and corp requesting rulings under sec_7701 of the internal_revenue_code according to the facts submitted and representations made taxpayer is a closely held state corporation that is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return corp a principal operating subsidiary_corporation of taxpayer and member of the taxpayer consolidated_group is engaged in a substantial motor_vehicle fleet leasing and fleet management business initiated in c involving g motor vehicles corp provides the following services to its customers vehicle acquisitions for lease financing and fleet management customers vehicle customization services maintenance and collision services truck engineering and coordination services gasoline credit card administration rental replacement vehicles administration of factory incentives license title and tax_administration services remarketing services and vehicle data processing services corp to compete in terms of pricing as well as the services it provides in order to provide competitive lease rates corp manages its lessee default risks with extensive lessee credit policies as a result the vast majority of the customers of corp have high-quality credit and rental defaults by customers of corp have been extremely low over the last d years corp has experienced an average annual default rate between approximately e percent and f percent competitive pressures also have led corp to seek alternative sources of financing under which corp has been able to accumulate motor vehicles in collateral pools in a manner that permits it to refinance eligible leased motor vehicles at a lower overall cost of financing the motor_vehicle fleet leasing business is highly competitive and requires at the same time a master lease agreement is entered lessee signs and a substantial majority of the motor vehicles that corp purchases in its lease each approved customer executes as lessee a master lease agreement with plr-108333-07 corp intends to continue to explore ways to reduce its overall financing costs in connection with that effort corp plans to enter into a revolving loan agreement with unrelated financial institutions using a wholly-owned state limited_liability_company corp the revolving loan agreement and related transactional documents are expected to be executed in b the subsequent refinancing financing business are leased to customers pursuant to open end master lease agreements that incorporate a terminal_rental_adjustment_clause trac a relatively small number of motor vehicles are leased pursuant to closed end leases that do not include a trac or functionally equivalent terms both types of leases may become eligible for refinancing subject_to additional concentration limits for closed end leases either corp or corp 1’s titling trust trust as lessor most motor vehicles are acquired in the titling trust structure with trust designated as lessor and corp participating as the servicer in either case the master lease agreement executed for each approved customer incorporates the credit limits applicable to the customer provides to lessor a separate written_statement i under which lessee certifies under penalties of perjury that it intends that motor vehicles leased from lessor under any lease agreement to which sec_7701 applies will be used more than percent in the trade_or_business of lessee and ii which states that lessee has been advised that it will not be treated as the owner of the property subject_to the agreements for federal_income_tax purposes a lessee trac certification a separate motor_vehicle lease agreement mvla is added to the master lease agreement for each motor_vehicle leased by the customer lessor or when a motor_vehicle is acquired by the titling trust in its capacity as servicer in either case corp orders the motor_vehicle from the manufacturer and the manufacturer shortly thereafter issues a vehicle identification_number vin at that time corp becomes unconditionally obligated to purchase the motor_vehicle approximately h to j weeks after the order date the invoice and payment_date corp receives an invoice from the manufacturer and pays for the motor_vehicle corp funds all initial purchases of motor vehicles from operating capital or fully recourse loans from one or more unrelated financial institutions for motor vehicles that are acquired by trust in the titling trust structure corp loans funds in an amount equal to the acquisition_cost to trust trust transfers the funds to trust which uses the funds to acquire motor vehicles in connection with the titling process corp corp receives a customer order for a motor_vehicle either in its capacity as only those motor vehicles and their related mvlas held in the titling trust plr-108333-07 finances all such loans in the same manner as it finances motor vehicles that it purchases outside the titling trust that is with operating capital or proceeds of loans under the terms of the k intercreditor agreement or other fully recourse loans at the end of the motor_vehicle lease_term lessor will take possession of the vehicle and will sell it for the best price obtainable in open-end leases that have a trac lessor must pay lessee as a rental adjustment an amount equal to the excess of m percent of the sales proceeds net of sales and related costs over the depreciated value of the motor_vehicle if the net sales proceeds are less than the depreciated value of the vehicle lessee must pay to lessor as a rental adjustment an amount equal to m percent of the deficiency subject_to a lessor guarantee lessor guarantees to lessee minimum net resale proceeds equal to n percent of the capitalized value of the motor_vehicle at the beginning of the initial lease_term this amount is adjusted if lessee elects to extend the lease beyond the initial lease_term if the initial lease_term is extended lessor guarantees o percent of the fair value of the vehicle at the inception of the concluding month’s extension period determined by reference to industry standards structure with trust as lessor will be eligible for consideration of refinancing under the terms of the subsequent refinancing the titling trust structure serves two important functions relevant to corp 1’s overall fleet leasing business and the subsequent refinancing the titling trust trust alleviates the need to re-title motor vehicles multiple times and it accommodates the refinancing structure required to reduce corp 1’s overall financing costs the subsequent refinancing also requires the formation of a special purpose borrower corp those entities are intended to be disregarded as entities separate from corp within the meaning of sec_301_7701-3 of the procedure and administration regulations such that all transactions among corp trust trust and corp will be disregarded for federal_income_tax purposes structure will be potentially eligible to be refinanced under the terms of the subsequent refinancing the titling trust structure consists of two state business trusts trust and trust corp is the sole owner of trust and trust is the sole owner of trust which is the titling trust the only beneficial_interest of trust is held by corp the beneficial interests of trust in trust are represented by an undivided trust interest uti and one or more special units of beneficial interests subis trust is the beneficial holder of the uti and all outstanding subis are beneficially owned by corp or by entities wholly owned by corp that are disregarded as entities separate from corp for federal_income_tax purposes the uti and subis and their only motor vehicles and related mvlas acquired by trust in the titling trust corp created trust to hold a beneficial_interest in the titling trust to trust 2’s power authority and activities are limited to executing delivering plr-108333-07 related assets constitute separate sub-trusts under state law all liabilities of a sub-trust generally are enforceable only against the assets designated to the sub-trust trust as the sole beneficial holder of the uti will direct trust to establish a subi to be used in the subsequent refinancing the b subi the b subi generally will represent beneficial interests in designated motor vehicles and related mvlas that can be transferred without having to re-title the motor vehicles participate in one or more refinancings and to undertake all actions relevant thereto corp at all times has been and remains the sole beneficiary of trust and there are no plans or expectations to issue any additional beneficial interests or to designate any additional beneficiaries entering into and performing its obligations under the trust trust agreement the trust trust certificate the trust trust agreement and the transaction documents all documents relating to the transaction to which it is a party collectively the relevant documents acquiring owning holding and as otherwise permitted in the trust documents disposing of or pledging beneficial interests in cash capital the certificate evidencing m percent beneficial_ownership in the uti in trust all such other assets of trust and all proceeds of the foregoing trust assets including the uti and one or more subis engaging in such activities as may be required to be taken by the uti beneficiary pursuant to the relevant documents including from time to time directing the allocation of trust 1’s assets to he uti and one or more subis and authorizing the issuance of related uti and subi certificates subject_to compliance with the relevant documents engaging in such other activities as may be required in connection with the preservation of the trust assets and the making of distributions to or upon the order of the beneficiary or any related holder and engaging in any and all activities that are necessary appropriate or incidental to carrying out the foregoing that are necessary to accomplish the purposes of trust and looks to the direction of corp as the beneficiary for instructions regarding non-ministerial acts otherwise permitted under the relevant documents in addition the trustee must maintain one or more trust accounts for the benefit of the beneficiary in which all cash and proceeds from the trust assets are deposited corp as the beneficiary has the power and authority to direct the trustee to make deposits into disbursements from and investments of funds on deposit in any trust account vehicles and related mvlas payments made under the leases proceeds of sale or trust was created as the titling trust to acquire and deal in cash capital motor the trustee has no discretionary duties other than performing ministerial acts plr-108333-07 other_disposition of motor vehicles following the end of the leases motor vehicles certificates of title and all other related rights and proceeds collectively trust assets the only outstanding beneficial interests in trust consist of the uti held by trust and subis that have been issued in connection with prior refinancings the beneficial interests of which are all held by corp or one or more special purposes entities that are wholly owned by corp and are disregarded as entities separate from corp for federal_income_tax purposes there are no plans or expectations to issue any beneficial interests to any entity or person or designate any additional beneficiaries other than corp or entities that are wholly owned by corp and disregarded as entities separate from corp for federal_income_tax purposes trust 1’s power authority and activities are limited to at the direction of trust as the uti beneficiary entering into motor_vehicle lease agreements and holding in trust and releasing ownership interests in trust assets as nominee holder of legal_title for the benefit of the uti beneficiary subi beneficiaries and other holders persons listed in the certificate register which maintains records and pledges of utt and subi certificates entering into and performing its obligations under the certificate of trust for trust or subi supplements the servicing agreement and the related uti or subi servicing supplement collectively the trust documents all of which are consistent with and are intended to carry out the subsequent refinancing and other securitized financings and engaging in any and all activities that are necessary or appropriate to accomplish the foregoing or that are incidental thereto or connected therewith legal_title holder to trust trust assets to enter and perform obligations and duties and to take actions required or authorized under the relevant documents at the direction of the uti beneficiary or the relevant subi beneficiary so long as no servicer default has occurred and is continuing and any additional requirements imposed under the transaction documents are met i to release discharge sell assign transfer pledge convey or otherwise dispose_of any interest in and to any portion of the trust trust assets represented by the directing beneficiary’s interests related trust assets ii to amend or revoke trust terms with respect to all or a portion of the related trust assets and iii to enter into any agreement or instruments affecting all or any portion of the related trust assets and to appoint the servicer as attorney-in-fact for trust and direct the servicer to perform administrative duties on behalf of he trust in addition the trust trustee must establish accounts and receive maintain invest and disburse funds in accordance with the amended and restated trust trust agreement the servicing agreement and any applicable servicing supplement and any related documents special purpose entity because its activities generally will be limited to executing and corp will be the borrower in the subsequent refinancing corp will be a the trust trustee has been authorized to accept the designation as the corp as the servicer will identify new acquisitions and other leased motor plr-108333-07 performing its obligations and exercising its rights under the terms of the subsequent refinancing and related transactions acquiring transferring financing pledging and otherwise dealing with certificates representing beneficial interests in the b subi dealing with transactions involving the motor vehicles and related mvlas that will be designated to the b subi borrowing money to the extent contemplated by the subsequent refinancing negotiating executing or performing the obligations under any agreement relating to the foregoing activities and engaging in any lawful act or activity and to exercise any powers permitted to limited_liability companies organized under the laws of state that are related or incidental to and necessary convenient or advisable for the accomplishment of the foregoing purposes vehicles that are eligible to be refinanced under the terms of the subsequent refinancing and new acquisitions that are not eligible based in part on customer and motor_vehicle concentration limits that will be imposed by the lender limits will focus on lessee concentration lessee credit ratings motor_vehicle type and location and lease_term among other potential factors when eligible new acquisitions are identified corp will direct trust to designate the eligible new acquisitions acquired in that month to the b subi corp will borrow funds under the subsequent refinancing and will use the funds together with its equity_capital to acquire m percent of the beneficial interests in eligible motor vehicles and related mvlas as they are designated to the b subi trust will use the proceeds from the acquisition by corp to repay amounts borrowed from corp vehicles coming off lease will be sold and settled with the sale proceeds the rental and disposition proceeds of motor vehicles and their related mvlas will be distributed among the lender corp as the servicer and corp in accordance with their interests if disposition proceeds are such that a lessee is entitled to receive a payment at the termination of the lease under the trac the obligation to make the trac payment will be satisfied out of funds held by corp assuming that leased motor vehicles perform consistently with the experience of taxpayer and corp amounts received in lease payments and from the disposition of the motor vehicles should be sufficient to satisfy all obligations and generate a profit related mvlas of each new trac lease is a qualified_motor_vehicle_operating_agreement under sec_7701 qualification of the master lease agreement and the related mvla s of each new trac lease as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the master lease agreement and trust and trust are business trusts as described in sec_301 b and not trusts under sec_301_7701-4 under sec_301_7701-3 trust and additional eligible new acquisitions will be designated to the b subi and motor taxpayer and corp request rulings that the master lease agreement and sec_7701 provides that in the case of a qualified motor_vehicle sec_7701 defines a qualified_motor_vehicle_operating_agreement as any plr-108333-07 trust including the subi sub-trusts and corp are domestic eligible entities with a single owner that are disregarded as entities separate from their owner accordingly trust and trust including the subi sub-trusts and corp 2’s activities will be treated in the same manner as those of a division of corp and their assets will be treated as those of corp ruling sec_1 and operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect agreement with respect to a motor_vehicle including a trailer that meets the following requirements first under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor ’s interest in any property pledged as security for property subject_to the agreement must equal or exceed all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally the lessor must not know that the certification is false agreement and related mvla s of each new trac lease will meet the definition of a qualified_motor_vehicle_operating_agreement under sec_7701 the subsequent refinancing will not affect the application of sec_7701 to the trac leases accordingly based on the foregoing facts representations and law we rule that the master lease agreement and related mvla s of each new trac lease is a qualified_motor_vehicle_operating_agreement under sec_7701 we also rule that qualification of the master lease agreement and related mvla s of each new trac lease as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the master lease agreement the facts and representations provided indicate that the master lease plr-108333-07 ruling sec_301_7701-2 of the procedure and administration regulations provides that the definition of a corporation includes an association as determined under sec_301_7701-3 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation if the entity is disregarded its activities are treated in the same manner as those of a division of its owner and its assets will be treated as those of the owner sec_301_7701-4 provides that in general the term trust refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purposes of protecting or conserving it for the beneficiaries generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 addresses business trusts and provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit-making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the internal_revenue_code however the fact that the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 plr-108333-07 based on the foregoing facts representations and law we conclude that trust and trust are business trusts as described in sec_301_7701-4 and not trusts under sec_301_7701-4 we further conclude that under sec_301_7701-3 trust trust including the subi sub-trusts and corp are domestic eligible entities with a single owner that are disregarded as entities separate from their owner accordingly the activities of trust 2’s trust including the subi sub-trusts and corp will be treated in the same manner as those of a division of corp and their assets will be treated as those of corp except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed concerning whether or not the master lease agreement and mvlas are true leases for federal_income_tax purposes provides that it may not be used or cited as precedent letter is being sent to the taxpayer’s authorized representatives in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer who requested it sec_6110 sincerely s paul f handleman senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
